NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 04a0110n.06
                           Filed: November 18, 2004

                                           No. 03-6542

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


EQUAL EMPLOYMENT                  OPPORTUNITY            )
COMMISSION,                                              )
                                                         )
       Plaintiff-Appellant,                              )       ON APPEAL FROM THE
                                                         )       UNITED STATES DISTRICT
v.                                                       )       COURT FOR THE MIDDLE
                                                         )       DISTRICT OF TENNESSEE
ROBERTSON CHEATHAM                      FARMERS          )
COOPERATIVE,                                             )           MEMORANDUM
                                                         )             OPINION
       Defendant-Appellee.                               )



BEFORE: NORRIS, BATCHELDER and ROGERS, Circuit Judges.

       PER CURIAM. In Case No. 03-6338, this Court affirmed the judgment of the district court,

with the result that defendant is required to pay the amount of the judgment.

       The issue raised by the Equal Employment Opportunity Commission, that the district court

abused its discretion in not requiring a supersedeas bond, is therefore moot.

       Accordingly, this appeal is dismissed.